DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Pat. App. Pub. No. 2015/0069423) in view of Masumoto (U.S. Pat. App. Pub. No. 2009/0146298).
Yamamoto discloses, as seen in Figure, a mounting member having
(1) a substrate (10) having a first surface (NO LABEL) and a second surface (NO LABEL) on an opposite side of the substrate (10) from the first surface, the substrate (10) having a thickness equal to or more than 10 µm and equal or less than 120 µm; 
an input terminal (22) provided on the second surface (NO LABEL); 
an output terminal (32) provided on the second surface (NO LABEL); 
a light receiving element (50) provided on the first surface (NO LABEL); 
a light emitting element (60) provided on the light receiving element (50); and 
a MOSFET (70) provided on the first surface (NO LABEL) (see Figure 5A-5C); 
(2) wherein the substrate (10) has a thickness of 100 to 500 µm (see [0020])  equal to or more than 10 µm and equal to or less than 100 µm; 
(5) wherein the substrate (10) has a thickness of 100 to 500 µm (see [0020]) equal to or more than 10 µm and equal to or less than 60 µm; 
(6) wherein the polyimide substrate has a thickness of 100 to 500 µm (see [0020]) equal to or than 10 µm and equal to or less than 30 µm.
Yamamoto teaches the above outline features except for selecting a polyimide substrate; wherein the substrate has a thickness equal to or more than 10 µm and equal to or less than 100 µm; wherein the input terminal and the output terminal have a thickness equal to or more than 5 µm and equal to or less than 20 µm; wherein the polyimide substrate has a thickness equal to or more than 10 µm and equal to or less than 60 µm; wherein the polyimide substrate has a thickness equal to or than 10 µm and equal to or less than 30 µm.  However, Masumoto discloses a semiconductor device (1); (2); (5; (6)… a polyimide substrate having thickness range is between 30 µm and 70 µm (see [0016]).
Yamamoto and Masumoto are both analogous art because both are directed to a semiconductor devices including a substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Masumoto into Yamamoto because they are from the same field of endeavor. Even through, Yamamoto and Masumoto do not explicitly describe wherein the substrate has a thickness equal to or more than 10 µm and equal to or less than 100 µm; wherein the input terminal and the output terminal have a thickness equal to or more than 5 µm and equal to or less than 20 µm; wherein the polyimide substrate has a thickness equal to or more than 10 µm and equal to or less than 60 µm; wherein the polyimide substrate has a thickness equal to or than 10 µm and equal to or less than 30 µm. However, wherein the substrate has a thickness equal to or more than 10 µm and equal to or less than 100 µm; wherein the input terminal and the output terminal have a thickness equal to or more than 5 µm and equal to or less than 20 µm; wherein the polyimide substrate has a thickness equal to or more than 10 µm and equal to or less than 60 µm; wherein the polyimide substrate has a thickness equal to or than 10 µm and equal to or less than 30 µm are considered to be obvious.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Yamamoto and Masumoto since it has been held that where the general conditions of a claim are disclosed in the prior ad, discovering the optimum or workable ranges involves only routine skill in the art and it .  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        July 29, 2021